Title: To Alexander Hamilton from William Allibone, 14 December 1789
From: Allibone, William
To: Hamilton, Alexander


Philadelphia, December 14, 1789. “I have the Honor to enclose an account of monies we are now actualy in advance, on acct. of the united states, for support of the several establishments in the Bay and River Deleware, amounting to six hundred and Ten pounds Seven shillings and seven pence.… I need only add that being thus much in advance on account of the united states, we are left without means of complying with our other engagments now due, or of supporting the contingent expences of our office.…”
